Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
The closest prior art by Scott et al. (US 9,881,425), Umehara et al. (US 2014/0368426) and Abe (US 2013/0167069) do not explicitly teach

based on the external device moving at a speed lower than a first threshold value, not move the display viewpoint area, 
based on receiving the trigger information and the motion information in which the external device is moved at a speed higher than the first threshold value, move the display viewpoint area in the first direction at a first moving speed, 
based on receiving the trigger information and the motion information in which the external device is moved at a speed lower than the first threshold value and higher than a second threshold value, move the display viewpoint area in the first direction at a second moving speed which is lower than the first moving speed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/           Primary Examiner, Art Unit 2616                                                                                                                                                                                                        February 7, 2022